Citation Nr: 1436604	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-05 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depression and panic disorder, and agoraphobia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the following periods: January 1989 to February 1992, and October 1993 to December 2006, for a total of approximately 16 years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO), granting service connection for PTSD with major depressive disorder and panic disorder, and agoraphobia, with an evaluation of 50 percent, effective December 29, 2008.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is needed before a decision can be rendered regarding the Veteran's claims.

At the outset, the Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

During its review of the Veteran's PTSD claim, the Board noted that the most recent VA psychiatric examination contained in the claims file is dated June 2010.  Because the examination is more than 4 years old, it does not reflect the current severity of the Veteran's PTSD.  Therefore, a new VA mental health examination is required.

Additionally, in February 2012, the Waco, Texas RO denied the Veteran's claim of entitlement to TDIU on the basis that the Veteran did not meet the scheduler criteria for a TDIU as outlined in 38 C.F.R. § 4.16.  In light of our decision to remand the PTSD claim for another VA examination, the TDIU claim also should be re-evaluated based on a complete review of the updated claims file.  See Rice, 22 Vet. App. 447 (2009).

Finally, there is no indication the Veteran has stopped receiving VA treatment for any mental health or medical disabilities.  As such, efforts should be made to retrieve any more recent VA treatment records.  Note that the record suggests the Veteran has moved a number of times over the past few years, and it is indicated that he has received treatment at various VA medical centers.

Accordingly, the claims are REMANDED for the following additional development and consideration:
 
1. The RO or AMC should contact the Veteran to determine where he has received treatment since June 2010.  The RO or AMC should undertake efforts to obtain any outstanding VA treatment records, dated June 2010 to the present.  Any such records should be associated with the claims file.  

2. Then, the Veteran should be afforded a VA mental health examination of his service-connected PTSD.  The examiner should note any impairments caused by the Veteran's PTSD.  

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability caused by the Veteran's service-connected PTSD.  The examiner should also assign a Global Assessment of Functioning (GAF) score and explain what measure of the score is specifically attributable to the PTSD and how indicative of the Veteran's present level of occupational and social impairment.
 
The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

3. With respect to the TDIU claim, the RO or AMC should schedule a general examination to evaluate the Veteran's other medical disabilities.  The examiner should provide opinions as to the effect of the Veteran's service-connected disabilities on his ability to obtain or retain employment.  

Complete rationale for all opinions expressed must be provided.

4. When the requested development has been completed, and the RO or the AMC has ensured compliance with the requested actions, the claims should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



